NO. 07-09-0132-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



JUNE 29, 2009

______________________________



MARIO GARZA, JR.,



Appellant



V.



THE STATE OF TEXAS,



Appellee

_________________________________



FROM THE 242nd DISTRICT COURT OF HALE COUNTY;



NO. B16656-0602; HON. EDWARD SELF, PRESIDING

_______________________________



Abatement and Remand

_______________________________



Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

Appellant Mario Garza, Jr. appeals his conviction for possession of a controlled substance.  The clerk’s record was filed on June 8, 2009.  The reporter’s record was due on May 26, 2009.   On May 29, 2009, the reporter filed a motion for extension of time to file the record, which was granted to June 25, 2009.  On June 24, 2009, the reporter filed a second extension request, stating that appellant has not paid or made arrangements to pay for the record.

Accordingly, we abate this appeal and remand the cause to the 242nd District Court of Hale County (trial court) for further proceedings.  Upon remand, the trial court shall immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to determine the following:

1.  whether appellant desires to prosecute the appeal; 

    	2.  whether appellant is indigent;

3.  whether the appellant is entitled to a free appellate record due to his indigency; 	



4.  when the reporter’s record can reasonably be filed (given the length of trial and size of the record) in a manner that does not unduly delay the prosecution of this appeal.





The trial court shall 1) execute findings of fact and conclusions of law addressing the foregoing issues, and 2) cause to be developed a supplemental clerk’s record containing its findings of fact and conclusions of law and all orders it may issue as a result of its hearing in this matter.  Additionally, the district court shall then cause the supplemental record to be filed with the clerk of this court on or before July 29, 2009. Should further time be needed by the trial court to perform these tasks, then same must be requested before July 29, 2009.

It is so ordered.

Per Curiam



Do not publish.